DETAILED ACTION
Response to Amendment
In the amendment dated 8/5/22, the following has occurred: Claims 1-6 and 8 have been amended.
Claims 1-8 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 8/5/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jo et al., US 20170309871 (hereinafter, Jo).
As to Claim 1:
	Jo discloses a battery comprising: 
a laminate (100) that includes a plurality of first electrodes, a plurality of second electrodes which have polarities different from the plurality of first electrodes and are alternately arranged with the plurality of first electrodes, and a plurality of separators that respectively separate the first electrodes and the second electrodes from each other (Abstract, “laminated…”, [0077]); and  
a plurality of first tabs (112/112a) that respectively protrude from the plurality of first electrodes and are bundled together (Fig. 3, 5, [0042]), 
a restricting structure that restricts swelling of the laminate in a thickness direction of the laminate (tape 50, [0040-0042], Fig. 3),
wherein the plurality of first electrodes includes a primary first-electrode (110a), a secondary first-electrode (110b), and a tertiary first-electrode (110c) (Fig. 3 below), 

    PNG
    media_image1.png
    614
    634
    media_image1.png
    Greyscale

the primary first-electrode is located between the secondary first-electrode and the tertiary first-electrode (see Fig. 3 above), 
the first tab for the primary first-electrode, the first tab for the secondary first-electrode, and the first tab for the tertiary first-electrode are connected to each other at a first position of an equal distance from the secondary first-electrode and the tertiary first-electrode (see Fig. 3 above) ,
the plurality of second electrodes includes a primary second-electrode adjacent to the primary first-electrode (see “… negative electrode plate 30…”, [0037], Fig. 2),
the plurality of separators (130) includes a first separator that separates the primary first-electrode and the primary second-electrode from each other (see “… separator 40…”, [0037], Fig. 2),
in a case, where the laminate does not swell in a thickness direction of the laminate, 
the laminate has a thickness T0 from the secondary first-electrode to the tertiary first-electrode (see Fig. 3 above), 
the first position is spaced from an end portion of the first separator on the first position side by a distance L in a direction perpendicular to the thickness direction of the laminate (see Fig. 3 above),
the end portion of the first separator on the first position side protrudes toward the first position from an end portion of the primary second-electrode on the first position side, by a distance G (parallel to distance L0) in the direction perpendicular to the thickness direction of the laminate (see Fig. 3 above),  and 
the laminate is designed such that, even if the laminate swells (becomes larger or rounder in size) in the thickness direction (T0) of the laminate, a thickness of the laminate from the secondary first-electrode to the tertiary first-electrode is smaller than 
    PNG
    media_image2.png
    58
    286
    media_image2.png
    Greyscale
 (see “… the base layer… expand in any direction… up and/or down or horizontal or diagonal direction to the plane of the base layer… the base layer may have a deformation ratio in the length-wise direction larger than or equal to 5% to 10%...”, [0053].  It is noted that the formula about is an alternative way of stating what the thickness T is supposed to be after swelling when the initial thickness is To.  Since the product is directed to the final product of a battery before swelling, the relationship of swelling after the product is used does not further positively recited structure that should be in the final product of the battery.  Thus, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations).  
Furthermore, regarding the formula above, Jo and the claimed structure as shown has the same structure prior to swelling; meaning To of Jo and To of the claimed invention are the same.  When the laminate starts to swell or deform due to charge/discharge cycle, it slowly swell over time.  Thus, it is contended that any flat battery such as that of Jo or the claimed battery swells slightly in any direction over time, which means that To and the thickness of the swelling, T1, is approximately the same as the battery starts to swell.  Furthermore, it is noted that when G is zero, T1  is less than To or T1 < To; this means that T1 should not swell more than the thickness of the To when G is zero.  
However, if G is above zero, the swelling is allowed to be more than To as shown in the calculation shown below using the claimed formula, 
    PNG
    media_image2.png
    58
    286
    media_image2.png
    Greyscale
, where G is 0, 0.05, 0.1, 0.25 or 0.5; Lo is 0, 2, or 4; and To is 4.  
T1
5.75
4
4
4
4.9375
4.39
4.1975
To
4
4
4
4
4
4
4
Lo
2
2
0
4
2
2
2
G
0.5
0
0
0
0.25
0.1
0.05


	As shown above, the thickness T after swelling can be greater than To as long as G is greater than zero.  In the case above, thickness T is about 5% to 40% more than initial thickness To.  As noted above in Jo’s disclosure, Jo discloses that the length wise direction can swell to 5% to 10%.  Assuming the thickness also swell 5% to 10%, T1 of Jo is within the claimed range and it technically describe the swelling behavior as described by function 
    PNG
    media_image2.png
    58
    286
    media_image2.png
    Greyscale
 where G is zero or not.

	Alternatively, even if Jo does not disclose the same swelling relationship as shown in the formula above, Jo discloses the same claimed structure before swelling.  
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the thickness and/or distance Lo and G as to achieve the claimed swelling/deformation relationship as Jo teaches a swelling tape that can alter the deformation of the battery laminate and changing the strength/size of the swelling tape can affect the swelling relationship of the battery.
As to Claim 2:
	Jo discloses a plurality of second tabs that protrude from the plurality of second electrodes in the same direction as the direction of the plurality of first tabs and are bundled together; and 
a member (swelling tape 50; Fig. 4, [0050]) that is attached to the laminate, 
wherein the laminate includes a first surface (102) and a second surface (104) located on sides opposite to each other in the thickness direction of the laminate, a third surface (106) which is located between the first surface and the second surface and is closer to the plurality of first tabs than to the plurality of second tabs, and a fourth surface (108) which is located between the first surface and the second surface and is closer to the plurality of second tabs than to the plurality of first tabs, and 
the member covers the third surface of the laminate, the first surface in a region closer to the third surface than to the fourth surface, and the second surface in a region closer to the third surface than to the fourth surface (Fig. 4, [0050]).  

    PNG
    media_image3.png
    339
    624
    media_image3.png
    Greyscale


As to Claim 3:
	Jo discloses wherein the member exposes the fourth surface of the laminate, the first surface in a region closer to the fourth surface than to the third surface, and the second surface in a region closer to the fourth surface than to the third surface (instant Fig. 3 - figure 3 shows partially cover tape member; see Fig. 10a above of Jo which shows partially cover swelling tape 50).

    PNG
    media_image4.png
    316
    590
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    578
    726
    media_image5.png
    Greyscale

As to Claim 4:
	Jo discloses the member covers the laminate over an entire circumference including the first surface, the second surface, the third surface, and the fourth surface (instant Fig. 4 shows the tape member cover the surface of the laminate entirely; see Fig. 10a above for the labeling; Fig. 10b shows the swelling tape 50 cover an entire circumference).  
As to Claim 5:
	Jo discloses an exterior material (swelling tape 50; Fig 10a, 10b) that accommodates/covers/bonds the laminate; and an accommodation member (housing/case for a single laminate/battery) (see “pouch case 10”, [0037], Fig. 2) that defines a space for accommodating the exterior material, wherein the accommodation member restricts swelling of the laminate in the thickness direction of the laminate (see Fig. 3 below, [0077] – the pouch case contains a metal thin film that has the strength and flexibility to resists the swelling in any direction, including the thickness direction).  

    PNG
    media_image6.png
    504
    768
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 6-8 are rejected under 35 U.S.C. 103 as unpatentable over Jo et al., US 20170309871 (hereinafter, Jo), as applied to Claim 1 above, and further in view of Mack et al., US 20160268643 (hereinafter, Mack).
As to Claims 6-7:
	Jo discloses a single laminate with plurality of exterior materials (swelling tapes 50) around the single laminate.
	However, Jo does not disclose plurality of spacers, a member and spacers as arranged.
	In the same field of endeavor, Mack also discloses a flat batteries as shown in Figure 4 similar to that of Jo.  Mack further discloses that each batteries are insulated with a separator/frame 42 that are disposed in between each battery/laminate 32 as to insulate them and allow them to prevent short-circuiting even during swelling of the batteries (Abstract, [0007-0009]).  Note from Figure 3, 4, 5, 6, and 7, each laminate/battery has its own exterior material and thus each spacer is between two adjacent exterior material.  

    PNG
    media_image7.png
    652
    924
    media_image7.png
    Greyscale
 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate spacer/frame of Mack in between laminates/batteries of Jo as to insulate them and prevent them from short-circuiting each other during swelling of the batteries.
 As to Claim 8:
	Jo discloses battery comprising:   
a laminate, each including a plurality of first electrodes, a plurality of second electrodes, and a plurality of separators (Abstract, “laminated…”, [0077]); 
an exterior material that respectively accommodate the laminate (swelling tape 50; Fig. 4, [0050]).
However, Jo does not disclose plurality of spacers, a member and spacers as arranged.
	In the same field of endeavor, Mack also discloses a flat batteries as shown in Figure 4 similar to that of Jo.  Mack further discloses that each batteries are insulated with a separator/frame 42 that are disposed in between each battery/laminate 32 as to insulate them and allow them to prevent short-circuiting even during swelling of the batteries (Abstract, [0007-0009]).  Note from Figure 3, 4, 5, 6, and 7, each laminate/battery has its own exterior material and thus each spacer is between two adjacent exterior material.  As shown below, the second portion of the first and second spacers are spaced apart by a gap.

    PNG
    media_image8.png
    124
    286
    media_image8.png
    Greyscale



    PNG
    media_image7.png
    652
    924
    media_image7.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate spacer/frame of Mack in between laminates/batteries of Jo as to insulate them and prevent them from short-circuiting each other during swelling of the batteries.
Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive.
Applicant’s first contention is regarding Jo does not disclose the restricting structure having the claimed swelling characteristic of 
    PNG
    media_image2.png
    58
    286
    media_image2.png
    Greyscale
.  However, as explained above, It is noted that the formula about is an alternative way of stating what the thickness T is supposed to be after swelling when the initial thickness is To.  Since the product is directed to the final product of a battery before swelling, the relationship of swelling after the product is used does not further positively recited structure that should be in the final product of the battery.  Thus, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations). 
Furthermore, regarding the formula above, Jo and the claimed structure as shown has the same structure prior to swelling; meaning To of Jo and To of the claimed invention are the same.  When the laminate starts to swell or deform due to charge/discharge cycle, it slowly swell over time.  Thus, it is contended that any flat battery such as that of Jo or the claimed battery swells slightly in any direction over time, which means that To and the thickness of the swelling, T1, is approximately the same as the battery starts to swell.  Furthermore, it is noted that when G is zero, T1  is less than To or T1 < To; this means that T1 should not swell more than the thickness of the To when G is zero.  
However, if G is above zero, the swelling is allowed to be more than To as shown in the calculation shown below using the claimed formula, 
    PNG
    media_image2.png
    58
    286
    media_image2.png
    Greyscale
, where G is 0, 0.05, 0.1, 0.25 or 0.5; Lo is 0, 2, or 4; and To is 4.  
T1
5.75
4
4
4
4.9375
4.39
4.1975
To
4
4
4
4
4
4
4
Lo
2
2
0
4
2
2
2
G
0.5
0
0
0
0.25
0.1
0.05


	As shown above, the thickness T after swelling can be greater than To as long as G is greater than zero.  In the case above, thickness T is about 5% to 40% more than initial thickness To.  As noted above in Jo’s disclosure, Jo discloses that the length wise direction can swell to 5% to 10%.  Assuming the thickness also swell 5% to 10%, T1 of Jo is within the claimed range and it technically describe the swelling behavior as described by function 
    PNG
    media_image2.png
    58
    286
    media_image2.png
    Greyscale
 where G is zero or not.
	Alternatively, even if Jo does not disclose the same swelling relationship as shown in the formula above, Jo discloses the same claimed structure before swelling.  
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the thickness and/or distance Lo and G as to achieve the claimed swelling/deformation relationship as Jo teaches a swelling tape that can alter the deformation of the battery laminate and changing the strength/size of the swelling tape can affect the swelling relationship of the battery.
Regarding applicant’s second contention, Mack is now being relied on to disclose the new limitation of having the second portion of the first and second spacers are spaced apart by a gap.  	In the same field of endeavor, Mack also discloses a flat batteries as shown in Figure 4 similar to that of Jo.  Mack further discloses that each batteries are insulated with a separator/frame 42 that are disposed in between each battery/laminate 32 as to insulate them and allow them to prevent short-circuiting even during swelling of the batteries (Abstract, [0007-0009]).  Note from Figure 3, 4, 5, 6, and 7, each laminate/battery has its own exterior material and thus each spacer is between two adjacent exterior material.  As shown below, the second portion of the first and second spacers are spaced apart by a gap.

    PNG
    media_image8.png
    124
    286
    media_image8.png
    Greyscale



    PNG
    media_image7.png
    652
    924
    media_image7.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate spacer/frame of Mack in between laminates/batteries of Jo as to insulate them and prevent them from short-circuiting each other during swelling of the batteries.
	For the reasons above, the arguments have been fully considered but they are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723